

116 HR 6997 IH: Veterans Prescription Flexibility Act
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6997IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mr. Roy (for himself, Mr. Banks, Mr. Gosar, Mr. Steube, Mr. Norman, Mr. Budd, Mr. Harris, Mr. Green of Tennessee, and Mr. Perry) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to increase the supply of prescription drugs for which the Secretary pays for veterans during a public health emergency.1.Short titleThis Act may be cited as the Veterans Prescription Flexibility Act.2.Payment by Department of Veterans Affairs of prescription drugs for veterans during public health emergency(a)Increase of supply of prescriptionsDuring a public health emergency, the Secretary of Veterans Affairs shall pay for prescriptions for up to a 90-day supply of drugs, including over-the-counter drugs and medical and surgical supplies, written by an eligible health care provider, notwithstanding section 17.4025(b)(1) of title 38, Code of Federal Regulations, or such successor regulation.(b)DefinitionsIn this section:(1)The term eligible health care provider means a health care provider under section 1703(c) of title 38, United States Code, or an eligible entity or provider under section 1703A(b) of such title.(2)The term public health emergency means a public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d).